USCA4 Appeal: 22-1458      Doc: 10         Filed: 07/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1458


        KANDANCE A. WELLS,

                            Plaintiff - Appellant,

                     v.

        CITY OF CHARLESTON,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Irene C. Berger, District Judge. (2:22-cv-00040)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Kandance A. Wells, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1458      Doc: 10         Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

               Kandance A. Wells appeals the district court’s order dismissing her civil action.

        The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

        § 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

        Wells that failure to file timely, specific objections to this recommendation could waive

        appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Wells has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we affirm the judgment of the district court.

               We deny Wells’ emergency motion to appoint/assign counsel and to file a formal

        brief and deny as moot Wells’ emergency motion for accelerated case processing. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2